Citation Nr: 9930848	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-18 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of left frozen foot.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of right frozen foot.  

3.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1944 to July 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied entitlement to ratings in excess of 10 
percent for bilateral frozen feet and sinusitis and a 
compensable evaluation for a left ankle sprain.  

Before proceeding further, two procedural matters require 
clarification.  First, by October 1995 rating decision, the 
RO increased to 20 percent the evaluation assigned the 
appellant's left ankle sprain.  In a statement received in 
November 1995, he indicated that he agreed with that 
determination.  The claimant is presumed to seek the maximum 
benefit allowed by law and regulation; thus, the claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  This presumption is overcome if the appellant 
clearly expresses an intent to limit the appeal to a specific 
rating.  Id. at 39.  As he agreed with the 20 percent 
evaluation, the claim for a rating in excess of 20 percent 
for the left ankle sprain is no longer before the Board.  
Second, by April 1999 rating decision, the RO bifurcated the 
bilateral-frozen-feet disability and assigned separate 10 
percent ratings for residuals of the right and left frozen 
foot.  Thus, the issues on appeal review are as stated on the 
title page above.  


REMAND

The claims of entitlement to evaluations in excess of 10 
percent for residuals of right and left frozen feet and 
sinusitis are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) as they are not inherently implausible.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (contention of an 
increase in disability severity renders claim well grounded).  
VA has a resulting duty to assist in the development of facts 
pertinent to the claims.  

The appellant testified at an RO hearing in August 1995 and 
at an August 1999 hearing before the undersigned that he 
received treatment at the VA outpatient clinic (VAOPC) and 
Audie L. Murphy VA Hospital (VAH) in San Antonio for his 
frozen feet and sinusitis disabilities.  The record does not 
indicate that the RO attempted to obtain copies of any 
clinical or other records from those facilities documenting 
such treatment.  VA is considered to have constructive notice 
of medical records in VA's possession.  See Bell v. Derwinski 
, 2 Vet. App. 611, 612-13 (1992) (triggering a pre-duty-to-
assist obligation to obtain those records).  Moreover, under 
the duty to assist, VA must attempt to obtain relevant 
evidence from whatever source.  Littke v. Derwinski, 1 Vet. 
App. 90 (1991).  Thus, the claims will be remanded so that 
the RO may attempt to obtain copies of those documents.  

The appellant also argued at his hearing in August 1999 that 
the VA examiner in November 1997, who attributed his foot 
symptomatology to diabetes rather than in-service cold 
injury, was unfamiliar with the history of the disability.  
Thus, he asserts that the opinion should be discounted.  He 
also testified that his foot symptoms have been relatively 
constant since separation from service, with some increase 
recently, and were uninfluenced by the onset of diabetes.  In 
addition, he indicated that other examination and clinical 
reports did not attribute the foot symptomatology to 
diabetes.  In order to clarify this matter, the appellant 
should be scheduled for VA podiatry and peripheral neuropathy 
examinations to determine the nature and severity of his 
service-connected right and left frozen feet.  

The case is REMANDED for the following development:

1.  The RO should obtain from the VAOPC 
and Audie L. Murphy VAH in San Antonio 
copies of all clinical, examination, and 
hospitalization records concerning the 
appellant since July 1994.  All documents 
received should be associated with the 
claims file.  

2.  The RO should schedule the appellant 
for a VA podiatry examination, conducted 
by an examiner other than the November 
1997 VA examiner, and a VA peripheral 
nerve examination to determine the nature 
and severity of his right and left frozen 
feet.  The claims folder and a copy of 
this REMAND must be made available to 
each examiner for review in conjunction 
with the examinations; the examiners 
should note in each examination report 
whether the claims file was reviewed.  
All pertinent history concerning the 
claimed disorder should be obtained from 
the claims file and discussion with the 
appellant.  All necessary tests should be 
conducted, including X-ray studies.  The 
examiners should specifically assess the 
presence of pain, numbness, cold 
sensitivity, arthralgia, tissue loss, 
nail abnormalities, color changes, 
locally impaired sensation, 
hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis), swelling, 
tenderness, redness, chilblains, loss of 
toes, and/or peripheral neuropathy 
affecting each foot.  The examiners 
should also each be asked clarify the 
impact of cold-weather injury, diabetes, 
and a history of smoking on the 
symptomatology found.  

3.  Then, in adjudicating the frozen foot 
claims, the RO should consider both sets 
of applicable diagnostic criteria.  See 
38 C.F.R. § 4.104, Diagnostic Code 7122 
(1999); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (1996).  In adjudicating the 
sinusitis claim, the RO should consider 
both sets of applicable diagnostic 
criteria.  38 C.F.R. § 4.97, Diagnostic 
Code 6510 (1999); 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (1996).  The version 
most favorable to the claimant should be 
applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  

If any benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board for further 
review.  The appellant has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



